Citation Nr: 1416250	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The Board has reframed the issues for psychiatric disabilities to include the broader issue of entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD, dysthymic disorder, and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service; bilateral sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.

2.  The Veteran's claimed in-service stressors have not been corroborated.

3.  The Veteran did not engage in combat while in service.

4.  The Veteran does not have a diagnosis of PTSD.

5.  A variously diagnosed psychiatric disability was not manifested in service, a psychosis was not manifested in the first postservice year; and current variously diagnosed psychiatric disability is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Service connection for a variously diagnosed psychiatric disability, to include PTSD, dysthymic disorder, and major depressive disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2011 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in July, August and September 2011 and VA medical opinions were secured in July 2011, August 2011, September 2011, and March 2012.  The RO arranged for a VA psychiatric examination and opinion in July 2011.  The Board finds that these examinations and opinions, taken together, are adequate for rating purposes, as they reflect familiarity with the record, and include an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the report of the July 2011 VA examiner discussed all pertinent facts of this claim and indicated with reasoning and examples why it is indeed impossible for a medical professional to provide a nexus opinion with respect to a psychiatric disorder other than PTSD.  Thus, the Board finds that the July 2011 VA mental examination and medical opinion are adequate in this case.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in October 2013, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

The Veteran has not identified any further evidence that is outstanding.  VA's duty to assist is met. 

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL, and psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system and psychoses).  38 U.S.C.A.         §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including SNHL and psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Hearing Loss

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss.  Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that his hearing was damaged by acoustic trauma in service.   The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  A September 2011 VA audiological evaluation revealed speech discrimination scores of 80 percent in the right ear and 82 percent in the left ear.  The only remaining question is whether the current hearing loss is related to the Veteran's service.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  The Board notes that the Veteran's occupational specialty in service was a store keeper (supply clerk), as noted on his DD-214.  This specialty is not one typically associated with acoustic trauma.  

The audiological evaluation at the September 1963 induction examination shows the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10(0)
10(0)
X
5(0)
LEFT
10(0)
10(0)
X
5(0)

On the audiological evaluation upon separation in August 1967, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10(0)
10(0)
15(5)
5(0)
LEFT
20(10)
20(10)
20(10)
10(5)

The preponderance of the evidence is against a finding of onset of hearing loss in service.  In July 2011, a VA audiologist interpreted these in-service audiological evaluations and concluded that the Veteran's discharge examination showed normal hearing bilaterally and that there was not a significant shift in thresholds from induction to discharge.  In light of the above, there is no contemporaneous evidence in service of hearing loss disability.  

Additionally, there is no medical documentation of the presence of hearing loss within one year of the Veteran's discharge which would allow for a grant of service connection on a presumptive basis.  The September 2011 VA examination shows the first post-service evidence of a hearing loss disability.  This evidence is over 40 years after service.

The Board has also considered the Veteran's lay testimony as to continuity of symptomatology, and acknowledges the Veteran's sincere belief that his hearing loss is related to noise exposure during service.   On the Veteran's August 2011 VA examination, he stated that he noticed hearing loss right after discharge, within the week of being home.  The Board also acknowledges the Veteran's statement that his occupation post-service was not in a noisy environment and that he has not been exposed to recreational noise.  

In assessing the credibility of the Veteran's statements, the Board observes that he did not report any complaints of hearing loss during service although he had the opportunity to do so.  Available service treatment records document other medical problems, but do not reference any hearing loss complaints.  Moreover, 5 years after service separation, on April 1974 examination for enlistment in the Reserves, the Veteran specifically denied hearing loss, and audiometry did not show the presence of hearing loss disability.  This 1974 medical evidence is totally inconsistent with his current assertions that he has experienced hearing loss since being exposed to acoustic trauma during his period of active duty service which ended in August 1967.  These inconsistencies between the contemporaneous medical evidence and the Veteran's recent statements diminishes the credibility of his current statements first made many years after the fact during the course of seeking monetary benefits.  The Board is unable to find the Veteran's assertions of hearing loss beginning in service and continuing to the present time to be credible.  

What remains for consideration is whether the Veteran's current bilateral hearing loss may otherwise be related to service.  In this regard, opinions were provided in July, August, and September 2011, and in March 2012.  On July 2011 examination, the VA examiner, an audiologist, opined that hearing impairment is not caused by or a result of military noise exposure.  In support of his opinion, he cited an Institute of Medicine study, which indicated that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  He further noted that the Veteran's discharge examination showed normal hearing bilaterally and that there was not a significant shift in thresholds from induction to discharge.  

On August 2011 audiological reexamination, the examiner, an audiologist, opined that regardless of the Veteran's hearing at present, his hearing was normal while in the military.  The examiner further noted a 1974 Reserves hearing evaluation that also showed normal hearing bilaterally.  Given that the Veteran had normal hearing on discharge and no significant shift in thresholds from induction to discharge, the examiner opined that any possible present hearing impairment is not caused by or a result of military noise exposure.  The examiner cited the Institute of Medicine study noted above.  

On September 2011 audiological reexamination, a clinical audiologist similarly concluded that given the Veteran's normal hearing bilaterally on discharge audiogram and no evidence of a significant shift in thresholds from induction to discharge, hearing impairment is less likely as not caused by or a result of military noise exposure.  In March 2012, this same audiologist provided an addendum to her earlier opinion.  She cited studies from the Institute of Medicine to support her opinion that the Veteran's current hearing loss was less likely than not caused by or a result of military noise exposure.  These studies indicated that delayed onset of hearing loss was unlikely and that instead, most hearing loss occurs shortly following the noise exposure.  

Because the examiners expressed familiarity with the record and cited to supporting factual data, their opinions are highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds it significant that three separate examiners came to the same conclusion on multiple dates.  Further, the Board notes that there are no other competent medical opinions of record contradicting the negative opinions discussed above.  No competent medical evidence suggests any basis for causally relating the Veteran's hearing loss to his military service.  

The Board acknowledges that the Veteran submitted several articles regarding hearing loss in the military; however, these articles present no competent evidence showing a link between the Veteran's current hearing loss and his time in service.  Accordingly, they are assigned little to no probative weight. 

Additionally, the Board acknowledges the language of the Court in Hensley.  However, the Board reads that language as basically directing that in a case where there is evidence of some decrease in hearing acuity during service, that consideration is given to a nexus to service.  It is noteworthy that the Hensley language appears to envision a situation where the requirements for hearing loss disability are met "several" years after service, whereas in the present case it appears that the requirements for hearing loss disability were not met for many years after service.  

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claim.    

PTSD

The Board will address first the Veteran's theory that he has PTSD due to a stressor event in-service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Initially, the Board will look to see if the record contains proof that the Veteran is a combat veteran or his stressors involved fear of hostile military or terrorist activity because, as stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence of either negates the need to obtain objective evidence to verify the claimed stressor.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  However, the Veteran does not claim and the record does not show that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b), tr. at 28.  His service personnel records reflect that his military occupational specialty was a store keeper (supply clerk).  The service records do not show he was in receipt of awards or decorations indicating combat service.  He does not argue the contrary.  Tr. at 28.  Hence, the alleged PTSD stressors are not alleged to be the result of combat or fear of hostile military or terrorist activity.

Thus, in order to prevail on his claim, the evidence must reveal a diagnosis of PTSD based on an alleged stressor and credible supporting evidence that the claimed in-service stressor occurred.  

The Veteran has reported being on guard duty when Vietcong sympathizers infiltrated the base attempting to blow-up aircraft.  He stated that this caused him to be afraid of the dark.  He also stated that there were mortar fire and explosions going on all around him.  See July 2011 Veteran statement.  An August 2011 RO memorandum noted a determination that "the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records."  This memorandum noted that a May 2011 VCAA letter was sent to the Veteran requesting information to support his PTSD claim and that a review of the claims file to include STRs and separation documentation revealed no stressor information.  The RO further noted that a PIES request was made in May 2011, but that a review of such records revealed no evidence of stressors.  The RO then noted that the Veteran returned his stressor information form in July 2011, but that the information provided was non-specific (providing no names) and could not be verified through research.  

In October 2013, the Veteran testified at a videoconference hearing regarding his alleged stressors.  He provided dates and unit numbers; however, such information was not different from that previously supplied and considered by the RO.  Following the hearing, he submitted, with a waiver, names of chaplains that he saw while in Vietnam.  However, this information is unable to be corroborated.  The Board notes that in order to be researched, incidents must be reported and documented.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  The Board further notes that the Veteran has not submitted any statements from former service comrades, nor has he submitted or identified any other evidence that would corroborate the occurrence of the claimed in-service stressors.  In reaching this determination, the Board has considered the guidance established in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011), and has considered all of the evidence of record in determining whether there is corroboration.  Id. 

Additionally, the preponderance of the evidence indicates that the Veteran does not have PTSD, even assuming, arguendo, that his stressor events were verified.  There are no medical reports of record containing a verified diagnosis of PTSD with reference to the applicable DSM-IV criteria.  Moreover, when the Veteran was examined by a VA licensed clinical psychologist, it was unequivocally concluded that a diagnosis of PTSD was not supported.  The examining psychologist presented the clear competent conclusion that the Veteran's reported stressor events do not meet the PTSD stressor criterion, and furthermore, that the Veteran's symptoms are not sufficient to make a PTSD diagnosis.  This conclusion from the qualified clinical psychologist was informed by thorough interview and examination of the Veteran, together with review of the claims file and citation to the factual record.  The Board finds that the July 2011 VA examination report's conclusion is highly probative evidence indicating that the Veteran does not have a diagnosis of PTSD meeting the applicable DSM-IV criteria.  There is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal.  As the weight of the probative evidence weighs against finding that the Veteran has had a diagnosis of PTSD, service connection for PTSD cannot be granted.  38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet App. 141, 143-144 (1992).  

To the extent that the Veteran alleges he has PTSD related to a stressor event in service, as a layperson, he is not competent to establish a diagnosis of a psychiatric disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."  The diagnosis of a specific psychiatric disability such as PTSD is a medical question.  The Veteran does not cite to a medical opinion that is deemed adequate.

In summary, the record does not show that the Veteran engaged in combat with the enemy and he is not shown to have a diagnosis of PTSD consistent with DSM-IV criteria based on such fear, or on a corroborated stressor.  Accordingly, the legal requirements for establishing service connection for PTSD are not met, and service connection for PTSD is not warranted.

Acquired Psychiatric Disorders, other than PTSD

The Board will next consider the matter of service connection for the Veteran's other variously diagnosed psychiatric disabilities.  It is not in dispute that he has received diagnoses of major depression, dysthymia, generalized anxiety disorder, adjustment disorder, probable bipolar disorder type 2, and cyclothymia.  He has also received a diagnosis of a personality disorder; however, service connection is not available for personality disorders (of themselves).  See 38 C.F.R. §§  3.303(c), 4.9.

The evidence does not show that a psychiatric disability was manifested in service or that a psychosis was manifested in the first post-service year.  STRs are silent for psychiatric complaints, treatment, or diagnosis.  Notably, on August 1967 separation examination, the Veteran's psychiatric clinical evaluation was normal.  Additionally, the Veteran underwent a Reserves enlistment examination in April 1974 and again received a normal psychiatric clinical evaluation.  On April 1974 report of medical history, the Veteran specifically denied depression or excessive worry, or nervous trouble of any sort.  Further, the July 2011 VA examiner noted that there is no indication in the Veteran's records that his symptoms of depression/dysthymic disorder are a result of his time in service.  The examiner noted that the Veteran's first available record noting psychiatric treatment is 10 years after discharge from service.   There is no opinion to the contrary.  Accordingly, the Board finds that a preponderance of the evidence is against a finding that a psychiatric disability manifested during service or that a psychosis was manifested within the first post-service year.

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, a psychiatric evaluation done at separation from service and an evaluation done 7 years post-service were both normal, and the Veteran specifically denied psychiatric problems in April 1974.  As the Veteran's statements alleging continuity of symptomatology, made many years after service and in connection with his claim for compensation, are inconsistent with his earlier, more contemporaneous to service statement and with his service medical records, including separation examination report, the Board finds the Veteran's statements alleging continuity of psychiatric problems since service to be not probative. 

The analysis now turns to whether a variously diagnosed psychiatric disability other than PTSD may otherwise be related to service.  The only opinion of record that considers the causal relationship of such psychiatric complaints and symptoms is the July 2011 VA examiner's report.  This examiner noted a review of the claims file and diagnosed the Veteran's psychiatric disorder as dysthymic disorder with episodic major depression.  The examiner opined that "[d]etermining whether or not these symptoms are a result of his time in service cannot be determined without resorting to mere speculation as there is no indication per his records that these symptoms are a result of his time in the military with the first available treatment that is available for review being 10 years after his time in the service.  As a result, there is no clear evidence that would link his time in the service to his rather chronic dysthymia and maladaptive personality characteristics."  The examiner cited to the factual record, including that the Veteran was not seen for depression symptoms until 1976/1977, approximately 10 years after discharge from service.  The Board finds this opinion highly probative, as it was provided by a licensed clinical psychologist who, after a thorough examination and interview with the Veteran and after a review of the claims file with citation to the factual record, determined that the Veteran's currently diagnosed dysthymic disorder with major depression was unrelated to service. 

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation ... must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  The Board finds that the VA examiner's opinion is adequate, as the examiner explained why he could not provide a medical opinion without resorting to speculation.  However, because the examiner was not able to provide either a positive or negative etiological opinion with regard to the Veteran's service, the probative weight afforded this conclusion is minimal.

The Board again notes that it has considered the lay statements of record, including the Veteran's and his wife's.  In this instance, the Veteran (or his wife) is not competent to offer an opinion as to the cause of his psychiatric disorder and its relationship to his period of military service.  The Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(c); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The preponderance of the evidence is against a finding that any psychiatric disability diagnosed is related to the Veteran's service and therefore is against his claim.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD, dysthymic disorder, and major depressive disorder, is denied.




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


